                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:07-CR-045-RJC-DCK-1

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 ANTHONY EUGENE BOYD,                                   )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the Defendant’s “Motion To Seal

Motion For Compassionate Release Under The First Step Act” (Document No. 86) filed on

September 2, 2021. This motion has been referred to the undersigned Magistrate Judge pursuant

to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the

motion and the record, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule (“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.

                (c)    Motion to Seal or Otherwise Restrict Public Access. A




         Case 3:07-cr-00045-RJC-DCK Document 88 Filed 09/07/21 Page 1 of 3
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.
LCvR 6.1.

       By the instant motion, the Defendant seeks to file his “Motion For Compassionate Release

Under The First Step Act” (Document No. 85) under seal. (Document No. 86). The Defendant

contends that this filing includes “sensitive case-specific information that is inappropriate for

public access” that should be sealed. Id.

       Having considered LCvR 6.1(c) and LCrR 49.1.1, and the record of this case, the Court

will allow the Defendant’s motion. In the future, counsel is encouraged to be more descriptive in

the motion as to a basis for sealing the documents so that the Court does not have to go hunting

for the basis on its own. Noting that the time for public response has not run to this motion, the

Court will consider any objection to this Order from non-parties as an objection to the motion,

requiring no additional burden for any non-party under the Federal Rules of Civil Procedure. See

LCvR 6.1(e).

       IT IS, THEREFORE, ORDERED that the Defendant’s “Motion To Seal Motion For

Compassionate Release Under The First Step Act” (Document No. 86) is GRANTED. Document

No. 85 shall be SEALED and remain under SEAL until otherwise ordered by this Court.


                                                2
       Case 3:07-cr-00045-RJC-DCK Document 88 Filed 09/07/21 Page 2 of 3
SO ORDERED.


                       Signed: September 7, 2021




                                  3
Case 3:07-cr-00045-RJC-DCK Document 88 Filed 09/07/21 Page 3 of 3
